

116 HR 7805 IH: Stop Predatory Organ Trafficking Act of 2020
U.S. House of Representatives
2020-07-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7805IN THE HOUSE OF REPRESENTATIVESJuly 27, 2020Mr. Reschenthaler (for himself and Mr. McCaul) introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Committee on Foreign Affairs, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo combat trafficking in persons for the removal of their organs, and for other purposes.1.Short titleThis Act may be cited as the Stop Predatory Organ Trafficking Act of 2020. 2.FindingsCongress finds the following:(1)Global Financial Integrity estimates that up to 10 percent of all transplants rely on organs that have been illicitly obtained. These organs are often bought from vulnerable, impoverished persons.(2)The illicit organ trade is lucrative; demand is high, and buyers can pay up to over $200,000 to secure a kidney outside the legitimate market according to Global Financial Integrity. By some estimates, organ trafficking raises between $840 million and $1.7 billion. This can bankroll terrorist and transnational crime activity.(3)It has been reported that the Islamic State has used stolen organs to finance its war activities and to treat injured fighters, sanctioning the removal of organs from living captives.(4)A severe shortage of transplanted organs helps fuel organ trafficking. As of 2014, according to the Global Observatory on Donation and Transplantation, the 120,000 transplants conducted globally only accounted for 10 percent of the patients waiting for an organ transplant.(5)According to a 2013 United Nations report from the Special Rapporteur on trafficking in persons, especially women and children, the economic and social divisions within and among countries is notably reflected in the illicit organ trafficking market, in which the victims are commonly poor, unemployed, and more susceptible to deceit and extortion.3.Sense of CongressIt is the sense of Congress that establishing efficient voluntary organ donation systems with strong enforcement mechanisms is an effective way to combat trafficking in persons for purposes of the removal of organs.4.Imposition of visa sanctions(a)In general(1)DeterminationAn alien who the Secretary of State or the Secretary of Homeland Security (or a designee of one of such Secretaries) knows, or has reason to believe, has committed or facilitated the trafficking in persons for purposes of the removal of organs may be determined to be—(A)removable from the United States;(B)inadmissible to the United States;(C)ineligible to receive a visa or other documentation to enter the United States; and(D)otherwise ineligible to be admitted or paroled into the United States or to receive any other benefit under the Immigration and Nationality Act (8 U.S.C. 1101 et seq.).(2)Reporting of namesThe Secretary of State shall report the names of persons who have been convicted of an offense under section 301 of the National Organ Transplant Act (42 U.S.C. 274e) to foreign ministries for future consideration regarding the issuance of visas to such persons.(b)Reporting(1)In generalNot later than two years after the date of the enactment of this Act and annually thereafter through 2026, the Secretary of State shall submit to the appropriate congressional committees a comprehensive report that includes the following information:(A)A description of the sources, practices, methods, facilitators, and recipients of trafficking in persons for purposes of the removal of organs during the period covered by each such report.(B)A description of activities undertaken by the Department of State, either unilaterally or in cooperation with other countries, to address and prevent trafficking in persons for purposes of the removal of organs.(C)A description of activities undertaken by countries to address and prevent trafficking in persons for purposes of the removal of organs.(2)Matters to be includedThe reports required under subsection (a) shall include the collection and organization of data from human rights officers at United States diplomatic and consular posts on host country laws against trafficking in persons for purposes of the removal of organs, including enforcement of such laws, or any instances of violations of such laws.(3)Additional matters to be includedThe reports required under subsection (a) may include the following:(A)Information provided in meetings with host country officials.(B)Information provided through cooperation with United Nations or World Health Organization agencies.(C)Communications and reports provided by nongovernmental organizations working on the issue of trafficking in persons for purposes of the removal of organs.(D)Any other reports or information sources the Secretary of State determines to be necessary and appropriate.(4)Relation to trafficking in persons reportThe reports required under subsection (a) shall be deemed to satisfy the reporting requirements relating to trafficking in persons for purposes of the removal of organs under section 110(b) of the Trafficking Victims Protection Act of 2000 (22 U.S.C. 7107(b)).